DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 10 is/are rejected under 35 U.S.C. 102 as being anticipated by Best et al. U.S. PGPub 2011/0132579.
Regarding claim 1, Best discloses a computing waste heat energy collection system for collecting waste heat generated by the operation of computing components and providing the collected waste heat for useful applications, comprising: an air intake (e.g. Fig. 1); at least one fan, the fan being configured to move the intake air across the computing components to cool the computing components by heat transfer from the computing components to the air (e.g. pg. 10, ¶106-107); at least one temperature sensor, the temperature sensor being configured to sense the temperature of the computing components (e.g. pg. 6, ¶68 and 73; pg. 7, ¶82; pg. 12, ¶131); a first heat exchanger provided downstream of the computing components, the first heat exchanger being configured to collect heat transferred from the computing components to the air (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139); a second heat exchanger, the second heat exchanger being configured to transfer heat collected by the first heat exchanger and deliver the heat for useful applications (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139); at least a first pump for circulating a first working fluid through the first heat exchanger (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139); at least a second pump for circulating a second working fluid through the second heat exchanger (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139); and a controller, the controller including memory, software, and a processor executing the software, the controller being configured to receive temperature signals from the at least one temperature sensor, the controller being further configured to control operation of the at least one fan, the at least first pump, and the at least second pump (e.g. pg. 13, ¶135).
 	Regarding claim 4, Best discloses the system of claim 1, wherein the useful application is providing heat to a building, and wherein the second pump circulates the second working fluid to transfer the heat collected from the computing components to provide heat to the building (e.g. pg. 5-6, ¶67 and 75; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139).
 	Regarding claim 5, Best discloses the system of claim 1, wherein the useful application is providing potable heated water, and wherein second working fluid is potable water and the second pump circulates the second working fluid to transfer the heat collected from the computing components to provide the heated potable water (e.g. pg. 5-6, ¶67 and 75; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139).
 	Regarding claim 6, Best discloses the system of claim 1, further including at least one storage tank operatively connected to the first heat exchanger, the storage tank being configured to provide a reservoir for the first working fluid so that the first working fluid can further cool prior to entering the first heat exchanger (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139).
 	Regarding claim 7, Best discloses the system of claim 1, further including at least a second fan, the second fan being configured to circulate air across the second heat exchanger to increase the heat transfer rate between the first working fluid and the second working fluid (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 10, ¶106-107; pg. 12-13, ¶133-135 and 139).
 	Regarding claim 10, Best discloses the system of claim 1, further including a third heat exchanger provided upstream of the computing components, the first heat exchanger being configured to cool the intake air (e.g. pg. 5-6, ¶67; pg. 7, ¶81; pg. 9, ¶93-95; pg. 13, ¶139).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbour U.S. PGPub 2021/0318735.
Regarding claim 14, Barbour discloses a computing waste heat energy collection system for collecting waste heat generated by the operation of computing components and providing the collected waste heat for air in a room in which the system is located (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8), comprising: an air intake (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8); at least one fan, the fan being configured to move the intake air across the computing components to cool the computing components by heat transfer from the computing components to the air (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8); an exhaust configured to expel the air heated by the heat transfer from the computing components to the room (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8); at least a first temperature sensor, the first temperature sensor being configured to sense the temperature of the computing components (e.g. processors) (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8); at least a second temperature sensor, the second temperature sensor being configured to sense the temperature of the room (e.g. container) (e.g. pg. 8, ¶89; pg. 9, ¶96; pg. 11-12, ¶113-114 and 117; Fig. 1, 2, 4 and 8); and a controller, the controller including memory, software, and a processor executing the software, the controller being configured to receive temperature signals from the first 
and second temperature sensors, the controller being further configured to control operation of the at least one fan (e.g. pg. 8, ¶89; pg. 9, ¶93 and 96; pg. 11-12, ¶113-114 and 116-117; Fig. 1, 2, 4, 8 and 19), wherein the controller is configured to increase the speed of the fan if the temperature of the room is below a setpoint, and wherein the controller is configured to decrease the speed of the fan if the temperature of the room is above the setpoint (e.g. pg. 8, ¶89; pg. 9, ¶93 and 96; pg. 11-12, ¶113-114 and 116-117; Fig. 1, 2, 4, 8 and 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best as applied to the claims above, and further in view of Barbour U.S. PGPub 2021/0318735.
Best discloses the operation of a data center, but does not explicitly disclose the data center being used cryptocurrency mining operations or a mobile data center.
 	Barbour discloses a data center being used for crypto currency mining that is mobile (e.g. pg. 1, ¶3-8; pg. 56, ¶68-74).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a mobile data center for crypto currency mining. One of ordinary skill in the art would have been motivated to do this since it allows for transporting the data center to the most optimal environment for profitably mining cryptocurrency.
 	Therefore, it would have been obvious to modify Best with Barbour to obtain the invention as specified in claims 8 and 9.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best as applied to the claims above, and further in view of Geissler et al. U.S. PGPub 2013/017899.
Best discloses a data center, but does not disclose reducing operation of the data center during excessive heat.
  	Geissler discloses reducing operation of the data center when an excess of delivered heat and the temperature of the computing components is above a threshold limit (e.g. pg. 3, ¶37).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use reduce operation in an excessive heat condition. One of ordinary skill in the art would have been motivated to do this to protect the computer components from overheating.
 	Therefore, it would have been obvious to modify Best with Geissler to obtain the invention as specified in claim 12.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best as applied to the claims above, and further in view of Stocker et al. U.S. PGPub 2014/0209272.
Best discloses a data center, but does not explicitly disclose computing components disposed in the housing have a density greater than 50 Watts per cubic foot.  	
 	Stocker discloses computing components disposed in a housing have a density greater than 50 Watts per cubic foot (or 1.77 km/m3) (e.g. pg. 1-2, ¶8-10 and 17).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement components having a density greater than 50 Watts per cubic foot. One of ordinary skill in the art would have been motivated to do this in order to efficiently operate high powered data centers.
 	Therefore, it would have been obvious to modify Best with Stocker to obtain the invention as specified in claim 13.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour as applied to the claims above, and further in view of Geissler et al. U.S. PGPub 2013/017899.
Barbour discloses a data center, but does not disclose reducing operation of the data center during excessive heat.
  	Geissler discloses reducing operation of the computing components if the temperature of the room is above a setpoint (e.g. ambient temperature) and the temperature of the computing components is above a threshold limit (e.g. operating temperature threshold) (e.g. pg. 3, ¶37).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use reduce operation in an excessive heat condition. One of ordinary skill in the art would have been motivated to do this to protect the computer components from overheating.
 	Therefore, it would have been obvious to modify Barbour with Geissler to obtain the invention as specified in claim 15.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour as applied to the claims above, and further in view of Stocker et al. U.S. PGPub 2014/0209272.
Barbour discloses a data center, but does not explicitly disclose computing components disposed in the housing have a density greater than 50 Watts per cubic foot (or 1.77 km/m3) or 100-300 Watts per cubic foot (or 3.53-10.59 kw/m3).  	
 	Stocker discloses computing components disposed in a housing have a density greater than 50 Watts per cubic foot or in the range of 100-300 Watts per cubic foot (e.g. pg. 1-2, ¶8-10 and 17).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement components having a density greater than 50 Watts per cubic foot or within the range of 100-300 Watts per cubic foot. One of ordinary skill in the art would have been motivated to do this in order to efficiently operate high powered data centers.
 	Therefore, it would have been obvious to modify Barbour with Stocker to obtain the invention as specified in claims 16 and 17.

Allowable Subject Matter
Claims 2, 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
October 25, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116